DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 4-8, 11-14 and 17-20 are pending of which claims 1, 8, and 14 are in independent form. 
Claims 1, 4-8, 11-14 and 17-20 are rejected under 35 U.S.C. 103.  

Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive.

Applicant’s Argument:
Applicant argues, on pages 8-11 of the "Remarks”, that “The cited references do not, singularly or in combination, teach or suggest wherein creating the second configuration of the data elements comprises, based on the second request: 1) dynamically reconfiguring a hierarchy of the data elements, 2) reconfiguring a relationship between the data elements, 3) adding new data elements, and 4) removing one or more data elements, wherein the second configuration is optimized, by the machine learning process, based on the second perspective, as recited in the pending independent claims”; “The cited references do not, singularly or in combination, teach or suggest wherein the first perspective is associated with a first user and a first objective; and wherein the second perspective is associated with a second user and a second objective, as recited in the pending independent claims”. 

	Examiner's Response:
Examiner respectfully disagrees; the combination of McKee, Vaishnav, Olmstead and Liu clearly teaches, creating the second configuration of the data elements comprises, based on the second request: 1) dynamically reconfiguring a hierarchy of the data elements, 2) reconfiguring a relationship between the data elements, 3) adding new data elements, and 4) removing one or more data elements, wherein the second configuration is optimized, by the machine learning process, based on the second perspective (Liu: according to an embodiment, value attribute descriptors are only updated for certain types of operations that modify hierarchical data objects, such as adding a hierarchical data object to a collection, to avoid complex computation required to compute value attribute values with reasonable accuracy for other types of operations that modify hierarchical data objects. For example, when deleting a hierarchical data object, a minimum or maximum calculation depends on values in other remaining hierarchical data objects that would have to be scanned in order to calculate a new minimum or maximum with reasonable accuracy. To avoid overhead of such a computation, value attribute descriptors are not updated or otherwise processed when deleting a hierarchical data object ¶ [0100]).
Elements 1, 2, 3 and 4 are synonymous they all mean the convey the same meaning, adding/removing data elements is equivalent to reconfiguring hierarchy and reconfinguring relationships between data elements.
wherein the first perspective is associated with a first user and a first objective; and wherein the second perspective is associated with a second user and a second objective (Vaishnav: in certain embodiments, each application server 1000 is configured to handle requests for any user associated with any organization that is a tenant. Because it is desirable to be able to add and remove application servers from the server pool at any time for any reason, there is preferably no server affinity for a user and/or organization to a specific application server 1000. In some embodiments, therefore, an interface system implementing a load balancing function (e.g., an F5 Big-IP load balancer) is communicably coupled between the application servers 1000 and the user systems 912 to distribute requests to the application servers 1000. In some embodiments, the load balancer uses a least connections algorithm to route user requests to the application servers 1000. Other examples of load balancing algorithms, such as round robin and observed response time, also can be used. For example, in certain embodiments, three consecutive requests from the same user could hit three different application servers 1000, and three requests from different users could hit the same application server 1000. In this manner, system 916 is multi-tenant, wherein system 916 handles storage of, and access to, different objects, data and applications across disparate users and organizations ¶ [0111]).
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over McKee; Florian et al. (US 20190377801 A1) [McKee] and VAISHNAV; Parth et al. (US 20180096003 A1) [Vaishnav] in view of OLMSTEAD; Gregory Andrew et al. (US 20180082678 A1) [Olmstead] in view of Liu; Zhen Hua et al. (US 20160321375 A1) [Liu].

Regarding claims 1, 8 and 14, Mckee discloses, a system for restructuring electronic data elements within a mutable hierarchical database, the system comprising: a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code (see Fig. 12) to: generate the mutable hierarchical database, wherein the mutable hierarchical database comprises one or more data elements (see [Asbtract], ¶ [0005], [0004], [0006], [0016], [0017], [0026]-[0029], [0045], [0051], [0052]; teaches hierarchical database wherein nodes can been inserted (hierarchy can be modified) therefore creating a mutable (changeable) hierarchical database).
However McKee does not explicitly facilitate receive a first request to access the mutable hierarchical database, wherein the first request comprises a request for data records associated with a first perspective; based on the first request, create a first configuration of the data elements within the mutable hierarchical database; receive a second request to access the mutable hierarchical database, wherein the second request comprises a request for data records associated with a second perspective; and based on the second request, create a second configuration of the data elements within the mutable hierarchical database; wherein the first perspective is associated with a first user and a first objective; and wherein the second perspective is associated with a second user and a second objective.
Vaishnav discloses, receive a first request to access the mutable hierarchical database, wherein the first request comprises a request for data records associated with a first perspective (see [Abstract], ¶ [0005], [0022], [0024], [0025], [0026], receiving a merge request); 
based on the first request, create a first configuration of the data elements within the mutable hierarchical database (see [Abstract], ¶ [0005], [0019], [0024], [0025], [0026], [0050], merging the nodes from different hierarchies); 
receive a second request to access the mutable hierarchical database, wherein the second request comprises a request for data records associated with a second perspective (see [Abstract], ¶ [0005], [0022], [0024], [0025], [0026], receiving a merge request); and 
based on the second request, create a second configuration of the data elements within the mutable hierarchical database (see [Abstract], ¶ [0005], [0019], [0024], [0025], [0026], [0050], merging the nodes from different hierarchies);
wherein the first perspective is associated with a first user and a first objective; and wherein the second perspective is associated with a second user and a second objective (in certain embodiments, each application server 1000 is configured to handle requests for any user associated with any organization that is a tenant. Because it is desirable to be able to add and remove application servers from the server pool at any time for any reason, there is preferably no server affinity for a user and/or organization to a specific application server 1000. In some embodiments, therefore, an interface system implementing a load balancing function (e.g., an F5 Big-IP load balancer) is communicably coupled between the application servers 1000 and the user systems 912 to distribute requests to the application servers 1000. In some embodiments, the load balancer uses a least connections algorithm to route user requests to the application servers 1000. Other examples of load balancing algorithms, such as round robin and observed response time, also can be used. For example, in certain embodiments, three consecutive requests from the same user could hit three different application servers 1000, and three requests from different users could hit the same application server 1000. In this manner, system 916 is multi-tenant, wherein system 916 handles storage of, and access to, different objects, data and applications across disparate users and organizations ¶ [0111]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Vaishnav’s system would have allowed McKee to facilitate receive a first request to access the mutable hierarchical database, wherein the first request comprises a request for data records associated with a first perspective; based on the first request, create a first configuration of the data elements within the mutable hierarchical database; receive a second request to access the mutable hierarchical database, wherein the second request comprises a request for data records associated with a second perspective; and based on the second request, create a second configuration of the data elements within the mutable hierarchical database; wherein the first perspective is associated with a first user and a first objective; and wherein the second perspective is associated with a second user and a second objective. The motivation to combine is apparent in the McKee’s reference, because there is a need to improve the consistency of the consistency of data in the hierarchy before and after the merge (modification).
However neither McKee nor Vaishnav explicitly facilitates wherein the first configuration is optimized, by a machine learning process, based on the first perspective; wherein the second configuration is optimized, by the machine learning process, based on the second perspective; wherein the one or more data elements comprise nodes, edges, and properties.
Olmstead discloses, wherein the first configuration is optimized, by a machine learning process, based on the first perspective; wherein the second configuration is optimized, by the machine learning process, based on the second perspective (In accordance with another aspect, there is provided a system for electronic communications comprising a machine learning server and a presentation server. The machine learning server is configured to generate or update a graph structure of nodes and edges in real-time using contact data and communication data. The nodes corresponding to contacts and the edges corresponding to relationship scores computed by natural language processing of the electronic communications between the contacts. That is, an edge connects two nodes that represent contacts, and that edge is associated with a relationship score that represents the strength of relationship between the contacts ¶ [0007]. The machine learning server is configured to update the graph structure using the relationship score by updating or creating an edge connected to the node corresponding to the contact in the graph structure based on the relationship score and contact data ¶ [0017]. Also see ¶ [0032], [0052], [0057], [0077]);
wherein the one or more data elements comprise nodes, edges, and properties (Machine learning server 204 generates, updates and stores the graph structure data including the nodes and edges. The nodes correspond to contacts. Machine learning server 204 can maintain a unique identifier or key for each contact and node. Machine learning server 204 can store contact data as contact entries. Each contact entry can include the unique identifier and other attributes for the contact. Machine learning server 204 can generate new nodes in response to receiving new contact data 314 or new messages 306. Machine learning server 204 generates or updates edges in response to calculating new relationship scores based on intercepted messages 306 ¶ [0077]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Olmstead’s system would have allowed McKee and Vaishnav to facilitate wherein the first configuration is optimized, by a machine learning process, based on the first perspective; wherein the second configuration is optimized, by the machine learning process, based on the second perspective; wherein the one or more data elements comprise nodes, edges, and properties. The motivation to combine is apparent in the McKee and Vaishnav’s reference, because there is a need for improvements related to the field of electronic communication and machine learning.
However neither one of McKee, Vaishnav or Olmstead explicitly facilitate wherein creating the second configuration of the data elements comprises, based on the second request: 1) dynamically reconfiguring a hierarchy of the data elements, 2) reconfiguring a relationship between the data elements, 3) adding new data elements, and 4) removing one or more data elements, wherein the second configuration is optimized, by the machine learning process, based on the second perspective.
Liu discloses, wherein creating the second configuration of the data elements comprises, based on the second request: 1) dynamically reconfiguring a hierarchy of the data elements, 2) reconfiguring a relationship between the data elements, 3) adding new data elements, and 4) removing one or more data elements, wherein the second configuration is optimized, by the machine learning process, based on the second perspective (o facilitate the dynamic updating of a data guide when adding a hierarchical data object to a collection of hierarchical data objects, an in-memory tree representation of a data guide is used. The in-memory tree representation is referred to herein as a data guide tree. To dynamically update the data guide, the hierarchical data object is parsed. Parsing a hierarchical data object generates parsing events. As shall be explained in greater detail, the data guide tree is traversed in response to the parsing events, thereby visiting nodes in a data guide tree. Traversing the data guide tree in this way enables efficient detection of changes that need to be made to a data guide to reflect the structure of the hierarchical data object being parsed, as shall be explained in greater detail ¶ [0068] and [0101]. according to an embodiment, value attribute descriptors are only updated for certain types of operations that modify hierarchical data objects, such as adding a hierarchical data object to a collection, to avoid complex computation required to compute value attribute values with reasonable accuracy for other types of operations that modify hierarchical data objects. For example, when deleting a hierarchical data object, a minimum or maximum calculation depends on values in other remaining hierarchical data objects that would have to be scanned in order to calculate a new minimum or maximum with reasonable accuracy. To avoid overhead of such a computation, value attribute descriptors are not updated or otherwise processed when deleting a hierarchical data object ¶ [0100]. Also see ¶ [0072], [0075] and [0102]).
It would have been obvious to one ordinary skilled in the art at the time of the filing of the present invention to combine the teachings of the cited references because Liu’s system would have allowed McKee, Vaishnav and Olmstead to facilitate wherein creating the second configuration of the data elements comprises, based on the second request: 1) dynamically reconfiguring a hierarchy of the data elements, 2) reconfiguring a relationship between the data elements, 3) adding new data elements, and 4) removing one or more data elements, wherein the second configuration is optimized, by the machine learning process, based on the second perspective. The motivation to combine is apparent in the McKee, Vaishnav and Olmstead’s reference, because an approach for automatically defining explicit schemas on schema-less data that is faster and consumes fewer computer resources is desirable

Regarding claims 2, 9 and 15, (Canceled).

Regarding claim 3, 10 and 16, (Canceled).

Regarding claims 4, 11 and 17, the combination of McKee, Vaishnav, Olmstead and Liu discloses, wherein the computer-readable program code further causes the processing device to: present the first configuration of the data elements to the first user; and present the second configuration of the data elements to the second user (McKee: displaying graphical information to a user ¶ [0142], [0143]).

Regarding claims 5, 12 and 18, the combination of McKee, Vaishnav, Olmstead and Liu discloses, wherein the first request is associated with a first objective and submitted by a first user, wherein the first configuration of the data elements is associated with the first objective, wherein the second request is associated with a second objective and submitted by the first user, wherein the second configuration of the data elements is associated with the second objective (Vaishnav: see ¶ [0049], user requesting a merge [0111], [0114] users sending requests for objectives).

Regarding claims 6, 13 and 19, the combination of McKee, Vaishnav, Olmstead and Liu discloses, wherein the computer-readable program code further causes the processing device to present the first configuration of the data elements and the second configuration of the data elements to the first user (McKee: displaying graphical information to a user ¶ [0142], [0143]).

Regarding claims 7 and 20, the combination of McKee, Vaishnav, Olmstead and Liu discloses, wherein the computer-readable program code further causes the processing device to store the first configuration of the data elements and the second configuration of the data elements within a configuration repository (Vaishnav: Thus, the QFS system may communicate with one or more content search servers 868 and/or indexers 894 to identify, retrieve, move, and/or update data stored in the network file systems 896 and/or other storage systems ¶ [0091]-[0092]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8/13/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154